DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 8/27/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claim 8 is rejected under 35 U.S.C. § 101 because the applicant has provided evidence that the applicant intends the term "recording medium" to include non-statutory matter. The applicant describes a recording medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [0010]). The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. Additionally, the word "nonvolatile" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between nonvolatile and transitory in the disclosure.
As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore, this/these claim(s) is/are not statutory. Energy is not a series of steps or acts 
The Examiner suggests amending the claim to read as a "non-transitory recording medium ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peltz et al. ("Peltz") [U.S. Pub. 2013/0130227] in view of Masticola et al. ("Masticola") [U.S. Pub. 2008/0279420] further in view of Buford et al. ("Buford") [U.S. Pub. 2017/0048492].

With regard to claim 1, Peltz teaches an information processing method executed by a computer, comprising: 
detecting a cough or a sneeze of a person who is in a predetermined space ("Audio sensor 205 is configured to detect sounds of persons 104 in zone 108. These sounds may include, for example, sounds of a person sneezing, coughing [par. 0053]"); 
acquiring an image of the predetermined space captured ("images 210 to identify information about persons 104 in FIG. 1. For example, image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed [par. 0058]"); 
generating, based on a recognized condition ("image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed, or performed some other action that may indicate contagious condition 110 [par. 0058]"), a control signal for controlling at least one of a direction or a volume of air that is to be sent from an airflow generation apparatus that generates an airflow in the predetermined space ("Management system 118 may perform action 112 in FIG. 1 in response to receiving command 317 from action initiator 306 in analyzer system 116 in FIG. 3 [par. 0091]" and "upward airflow may be initiated or increased. In some examples, downward airflow may be initiated or increased [par. 0093]"); and 
outputting the generated control signal ("Management system 118 may perform action 112 in FIG. 1 in response to receiving command 317 from action initiator 306 in analyzer system 116 in FIG. 3 [par. 0091]").
	Although Peltz teaches detecting a cough or sneeze and acquiring an image (as presented above), Peltz does not explicitly teach acquiring the image when the cough or sneeze is detected.
	In an analogous art (cough/sneeze detection), Masticola teaches acquiring an image when a cough or sneeze is detected ("visual symptoms (e.g., head movement associated with coughing and sneezing, runny nose, rashes, watery eyes) may be detected using a video monitoring device [par. 0019]").
	Masticola further teaches, "The syndromic data from the plurality of monitoring devices is probabilistically fused … the accuracy of the syndrome determination may be indicated using a probabilistic scale [par. 0021]" and "By comparing the results from the audio monitoring device with the video monitoring device, the accuracy and reliability of the detected data can be verified [par. 0023]" and "audio cough tracker 205, the cough head motion tracker 210 and the fever monitor 215 may each utilize the data of the other monitoring devices for verification and assistance via the syndrome identifier 220 [par. 0035]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Peltz' teaching of detecting a cough or sneeze, with Masticola's concept of acquiring an image when a cough or sneeze is detected, arriving at a method where the image is referred to at the time of the detected cough or sneeze (e.g., probabilistically fused), for the benefit of enhancing the reliability of a cough or sneeze determination.
	Although Peltz teaches generating the control signal based on recognizing a potential contagious condition from an image ("image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed, or performed some other action that may indicate contagious condition 110 
	In an analogous art (image analysis), Buford teaches recognizing a state around a mouth of a person from an image ("The visual disturbances may be identified using image processing analysis [par. 0032]" and "a cough may only be defined as a disturbance if participant 122 does not cover their mouth when coughing … coughing head motion without a hand covering participant 122's face [par. 0033]").
	Buford further teaches, "each participant that is captured on video must be aware of their appearance in that video … other conversational norms may need to be followed during a video communication [par. 0003]." 
It is well known in the art that covering one's mouth when coughing or sneezing is considered a conversational norm since it decreases the likelihood of spreading contagions; likewise, not covering one's mouth when coughing or sneezing increases the likelihood of spreading contagions. Because Peltz teaches modifying airflow in response to recognizing a potential contagious condition from an image of a person coughing or sneezing, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the recognition to include Buford's teaching of determining whether someone covered their mouth when coughing or sneezing, for the benefit of adding more granularity when determining whether a potential contagious condition is occurring in the image, e.g., the condition is determined to be contagious only if the cough or sneeze is not covered. 

With regard to claim 2, the combination above teaches the information processing method according to claim 1. Buford in the combination further teaches wherein the recognizing the state around the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered ("The visual disturbances may be identified using image processing analysis [par. 0032]" and "a cough may only be defined as a disturbance if participant 122 does not cover their mouth when coughing … coughing head motion without a hand covering participant 122's face [par. 0033]") and 
a state in which the mouth of the person is covered with a hand. 
Note: claim is presented in the alternative.

With regard to claim 3, the combination above teaches the information processing method according to claim 1. Buford in the combination further teaches wherein the recognizing the state around the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered ("The visual disturbances may be identified using image processing analysis [par. 0032]" and "a cough may only be defined as a disturbance if participant 122 does not cover their mouth when coughing … coughing head motion without a hand covering participant 122's face [par. 0033]"), 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a mask. 
	Note: claim is presented in the alternative.

With regard to claim 4, the combination above teaches the information processing method according to claim 1. Buford in the combination further teaches wherein the recognizing the state around the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered ("The visual disturbances may be identified using image processing analysis [par. 0032]" and "a cough may only be defined as a disturbance if participant 122 does not cover their mouth when coughing … coughing head motion without a hand covering participant 122's face [par. 0033]"), 
a state in which the mouth of the person is covered with a hand, 
a state in which the mouth of the person is covered with a handkerchief or clothes, and 
a state in which the mouth of the person is covered with a mask. 
Note: claim is presented in the alternative.

With regard to claim 6, the combination above teaches the information processing method according to claim 1. Masticola in the combination teaches the method further comprising: 
calculating position coordinates of the person by using the image ("The video monitoring device may determine location, for example, by dividing the monitored area into a coordinate system [par. 0023]". Masticola further teaches, "the coordinate-based system and the positioning of the receivers may be synchronized accordingly. By comparing the results from the audio monitoring device with the video monitoring device, the accuracy and reliability of the detected data can be verified [par. 0023]." It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included this aspect of Masticola's teachings within the combination above, for the benefit of more accurately determining the location of the person). 
Peltz in the combination further teaches wherein the control signal is generated based on the recognized state around the mouth of the person and the position coordinates (As presented 

With regard to claim 7, the combination above teaches the information processing method according to claim 6. The combination does not explicitly teach selecting, based on the position coordinates, the airflow generation apparatus from among airflow generation apparatuses.
However, Masticola in the combination teaches determining position coordinates of the person who has coughed or sneezed ("The video monitoring device may determine location, for example, by dividing the monitored area into a coordinate system [par. 0023]"). Peltz in the combination further teaches managing the airflow generation apparatus based on the detected cough or sneeze ("the airflow may be changed such that the airflow is configured to move in a direction selected from one of towards a ceiling in zone 108 and towards a flow in zone 108. The direction selected may depend on the airflow system used in zone 108 [par. 0083]"). As shown in Pelta [par. 0083], there is an airflow system used for the zone 108. Pelta further teaches managing different zones within the airport terminal ("contagion management system 106 may be configured to manage different zones in airport terminal 500. These zones include, for example, without limitation, preboarding lounge 502, concourse 504, passenger boarding bridge 506, restroom 508, eating area 510, and baggage area 512. These areas are examples of areas that may be selected as a zone in which contagion management system 106 manages contagious conditions [par. 0102]"). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Peltz' teachings of reducing the spread of contagious conditions, by providing multiple airflow systems within multiple zones, yielding a system where the airflow apparatus 

	With regard to claim 8, the combination above teaches claim 1. Claim 8 recites limitations having the same scope as those pertaining to claim 1. Therefore, claim 8 is rejected along the same grounds as claim 1.
	Claim 8 differs from claim 1 where claim 8 recites the additional limitation (which Peltz in the combination teaches) of a recording medium storing a program that causes a computer to execute a process the recording medium being nonvolatile and computer-readable (pars. 0126-0129).

With regard to claim 9, the combination above teaches claim 1. Claim 9 recites limitations having the same scope as those pertaining to claim 1. Therefore, claim 9 is rejected along the same grounds as claim 1.
Claim 9 differs from claim 1 where claim 9 recites the additional limitation (which Peltz in the combination teaches) of a camera ("camera [par. 0031]").

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Peltz et al. [US Pub. 2013/0130227] teaches detecting a person coughing or sneezing and directing airflow to mitigate potential contamination. The direction of the airflow can be changed such as towards a ceiling or towards a flow in a zone.
Masticola et al. [U.S. Pub. 2008/0279420] teaches being able to determine angle and direction of a cough from an audio monitoring device, and where a video device can be used in combination with the audio monitoring device to verify location.
Hilbig et al. [U.S. Pub. 20190128553] teaches determining the location of a person's face in order to target an adjustable air outlet at it. The air outlet can be aimed at a part of the body below the persons face.
Guarino et al. [U.S. Pub. 2009/0312660] teaches analyzing posture or face to identify a cough.
Lisseman et al. [U.S. Pub. 2017/0106892] teaches analyzing movement of a person's mouth, nose, eyes, or posture to identify a sneeze.
	While various prior art discuss mitigating contamination from a cough or sneeze by using airflow, identify a cough or sneeze from an image of a face or mouth, and directing airflow to mitigate the contagion associated with the cough or sneeze, the prior art of record fails to teach or suggest, individually or in combination, recognizing, from the image, an orientation of a face of the person at a time point when the cough or the sneeze of the person is detected; and causing the direction of the air to be different between a case where the face is oriented forward and a case where the face is oriented downward, in combination with the limitations as set forth in claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson [U.S. Pub. 2014/0102442] teaches a facial accessory system that generates an airflow when a cough or sneeze is detected.
Wang [U.S. Pub. 2016/0325839] teaches redirecting an airflow in an aircraft cabin to reduce airborne pathogens.
Melikov et al. [U.S. Pub. 2012/0199003] teaches a filtration unit that is placed at the head region of a bed which reduces the risk of dissipation of air-borne disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119